DOWDELL, C. J.
The defendant was tried and convicted on an indictment for murder in the first degree and sentenced to death. From the judgment of conviction and sentence the present appeal is prosecuted.
No question is presented on the record, in the proceedings leading up to the trial in the court below. A careful examination by us fails to disclose any error or *3irregularity in the record proper, and everything appears in conformity with the requirements of the law in such cases.
The only question presented for our consideration, and complained of as error, arises on the rulings of the court in the admission of evidence.
The objections of the defendant to the testimony of the witness, Shed Shears, as shown- on pages 7, 8, and 9 of the record, were wholly without merit. The statements of the deceased testified to by this witness were made by the deceased while lying upon the floor, after she had been shot, and in the presence of the defendant. That this evidence was relevant and competent we think there can be no doubt, and hence there could be no> predicate for errors on the rulings of the court in the admission of the same.
The confession of the defendant that he purposely shot his wife, the deceased, was shown to have been voluntarily made, and consequently no error was committed in the admission of this evidence.
There is one other question which hardly need be noticed, and that is the overruling of the motion for a new trial. The motion for a new trial was based on newly discovered evidence. In criminal cases motions for neiv trial are addressed to the discretion of the trial court, and are not reversible on appeal.
We fail to find any error in the record, and it follows that the judgment appealed from must be affirmed.
Affirmed.
All the Justices concur.